DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.

Claims 1, 2, and 4-6 were rejected in the previous Office action under 35 U.S.C. §102(a)(1) as being anticipated by Tellis et al. (United States Patent Application Publication No. US 2003/0135318 A1) [hereinafter “Tellis”]. Claims 1 and 6 have been amended to recite limitations originally found in claim 4 (page 5 of Applicant’s reply). 
Applicant contends the following (page 6 of Applicant’s reply):

    PNG
    media_image1.png
    439
    645
    media_image1.png
    Greyscale


Examiner disagrees.
While the detected state in Figure 10 of Tellis indicates a pedestrian, that does not preclude the detected state also indicating “the host vehicle is on a road where a traffic signal is not arranged.” Tellis teaches in [0032] that the controller 20 holds the vehicle 12 in the stationary state “for a predetermined amount of time after the system 10 reduces the velocity of the host vehicle 12 to a complete stop” and “reactivates the system 10 after the predetermined time has lapsed.” 
Figure 4 illustrates a scenario where the host vehicle is on a road where a traffic signal is arranged. As can be seen in [0040], in this situation, the system 10 holds the vehicle stationary beyond the predetermined time being lapsed and “until intervention by an operator” ([0040]). 
Conversely, in the situation of Figure 10, the system does not determine it is desirable to maintain the stopped state of the host vehicle beyond the predetermined period and wait for operator intervention (see [0046]). This situation is clearly “a case where the detected state indicates that the host vehicle is on a road where a traffic signal is not arranged.” Whether the system detects a pedestrian or not does not preclude the vehicle from being on a road where a traffic signal is not arranged in this situation. 
As such, it is clearly articulated in Tellis that when the vehicle is in a certain situation such that the vehicle is on a road where a traffic signal is arranged, the system holds the vehicle stationary beyond the predetermined time period until operator intervention, and when the vehicle is in a situation such that the vehicle is on a road where a traffic signal is not arranged, the system does not wait for operator intervention and releases the stopped state of the vehicle after the predetermined time period has elapsed. 


Applicant further argues for the allowability of dependent claims 2-3 and 5 based upon their dependency from claim 1 (page 7 of Applicant’s reply). As claim 1 stands rejected, so too do claims 2-3 and 5 as presented below in this Office action. 

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “releases the stopped state of the host vehicle” (emphasis added) in line 13. As claim 6 is directed to a method and the recited limitation is a method step, the term “releases” should be “releasing” for grammatical accuracy. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection units” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure for the claimed “detection units” is described as radars and/or cameras on page 3, lines 20-24 of the specification as-filed. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tellis et al. (United States Patent Application Publication No. US 2003/0135318 A1) [hereinafter “Tellis”].

Regarding claim 1, Tellis discloses a vehicle braking support device (system 10) comprising:
a braking support control unit (controller 20) for executing braking support by a braking device according to a detected state of surroundings of a detected host vehicle (see [0028]-[0032] and [0057]); and
a vehicle stop control unit (controller 20) for maintaining a stopped state of a host vehicle after the host vehicle is stopped by the braking support control unit, and for releasing the stopped state of the host vehicle after a predetermined period has elapsed (see [0031]-[0032]), wherein
in a case where, by using the detected state it is determined that it is desirable to maintain the stopped state of the host vehicle beyond the predetermined period, the vehicle 
in a case where the detected state indicates that the host vehicle is on a road where a traffic signal is not arranged, the vehicle stop control unit does not determine that it is desirable to maintain the stopped state of the host vehicle beyond the predetermined period, and releases the stopped state of the host vehicle after the predetermined period has elapsed (see [0032] and [0046] in the situation of Figure 10).

Regarding claim 2, Tellis further discloses the vehicle stop control unit, in a case where the detected state indicates that the host vehicle has not entered the intersection or that a vehicle is crossing in front of the host vehicle is detected, determines that it is desirable to maintain the stopped state of the host vehicle beyond the predetermined period (see the scenarios of Figures 4-5 and [0040]-[0041]). 

Regarding claim 5, Tellis further discloses the vehicle braking support device further comprising detection units for detecting a state surrounding the host vehicle (sensor 18; see [0030]).

Regarding claim 6, Tellis discloses a vehicle braking support control method comprising:
detecting a state of surroundings of a host vehicle (step 112; see [0027]-[0031] and [0050]);
executing a braking support by a braking device according to the detected state (see [0028]-[0032], [0040]-[0042], [0045]-[0046], and [0057]); 
in a case where, when maintaining a stopped state of a host vehicle after the host vehicle is stopped by the braking support, and before releasing the stopped state of the host 
in a case where the detected state indicates that the host vehicle is on the road where a traffic signal is not arranged, not determining that it is desirable to maintain the stopped state of the host vehicle beyond the predetermined period, and releases the stopped state of the host vehicle after the predetermined period has elapsed (see [0032] and [0046] in the situation of Figure 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tellis in view of Sokoll (United States Patent Application Publication No. US 2011/0039658 A1).

Regarding claim 3, Tellis does not expressly teach that the vehicle stop control unit, in a case where it is detected that a door of the host vehicle is open, further determines that it is desirable to maintain the stopped state of the host vehicle beyond the predetermined period. 
Sokoll generally teaches a method for holding a vehicle in a stationary state based on the presence of a driver (see Abstract). Sokoll teaches that when a driver’s door is open, the vehicle’s electromechanical service brake is activated to ensure the vehicle is held stationary until the door is closed (see at least [0009], [0011]-[0028], [0035]-[0042], and the table of Figure 1). Sokoll teaches this system allows the vehicle to be held stationary when the driver has opened their door, thereby preventing unintended movement of the vehicle and enhancing safety (see [0002]-[0012]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Tellis such that, when it is detected that a door of the host vehicle is open, the vehicle stop control unit maintains the stopped state of the host vehicle beyond the predetermined period, in view of Sokoll, as Sokoll teaches doing so prevents unintended movement of the vehicle and enhances the safety of the driver, passengers, and other motorists. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669